from a judgment of the County Court of Chemung County (Buckley, J.), rendered May 24, 2004, convicting defendant upon his plea of guilty of the crime of attempted robbery in the first degree.
Resolving an indictment charging him with robbery in the first degree, defendant pleaded guilty to attempted robbery in the first degree and was sentenced within the parameters of the plea agreement as a second violent felony offender to 10 years in prison and five years of postrelease supervision. Defendant now appeals, contending that his sentence was harsh and excessive. We disagree and affirm. Acknowledging the seriousness of the crime pleaded to as well as defendant’s extensive criminal history, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of defendant’s sentence in the interest of justice (see People v Lanier, 37 AD3d 874, 874 [2007]).
Cardona, P.J., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.